DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Response to Amendment
	In the Amendment dated 07/18/2022 Applicant amended claim 1.  Examiner submits that though claim 4 has the identifier “Currently Amended” that it does not appear to have been amended.  Claim 1 has been amended.  Claims 1, 3-5, 7-8, 10-14, 18, 20, 23-30 and 32-34 are pending in the application with elected claims 1, 3-4, 7-8, 11-14, 18, 20, 23-30 and 32-33 pending for consideration and claims 5, 10 and 34 pending in the application and withdrawn from consideration.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.

	Regarding the 112 (a) rejection to claim 1, the amendment to claim 1 overcomes the rejection.
	Regarding the 101 rejection to claim 1, the amendment to claim 1 overcomes the rejection.
Response to Arguments
	Applicant’s arguments originally filed on 08/10/2022 and submitted with the RCE on regarding, the 112(b) rejection to claim 4 is persuasive, thus the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, “said annular elements at each end being conveniently engaged with said attachment pins or lugs” at lines 5-6.  The term “conveniently” is indefinite as what may be convenient to one person is not convenient to another.  For the purposes of examination the limitation will be interpreted --as said annular elements at each end being engaged with said attachment pins or lugs--.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki (2004/0177853) in view of Graham (US 2004/0081937) and in further view of Frantz (US 6109265).
	Regarding claim 1, Hofmann in a first embodiment of Fig. 12 discloses a device forming a mandibular advancement splint 'MAS' 33 (occlusal splint arrangement 33, [0075]; the basic design of the occlusal splint arrangement 33 corresponds to the design of the occlusal splint arrangement 01 as illustrated in Fig.2 except for deflection element 36, [0075]) for alleviation of snoring and sleep apnoea ([0061]), the device comprising- a pair of discrete, approximately arcuate maxillary and mandibular dentition engagement units 34, 35 (two miniplast splints, 34 and 35 corresponds to the occlusal splint arrangement 01; see annotated Fig. 12 below),

    PNG
    media_image1.png
    489
    641
    media_image1.png
    Greyscale

each having a flat face (annotated Fig. 12) in sliding abutment with a complementary flat face of the other ([0061], Fig. 1) and an opposed dentition engagement face adapted to positively engage all or part of a maxillary or mandibular dentition ([0061], [0062]), a plane of abutment of said flat faces being arranged more or less normal to  a sagittal plane (Fig. 1, sagittal plane [not shown] divides dentition units in half anteriorly to posteriorly; thus a plane of abutment of said flat faces is normal to sagittal plane); deflection elements 36 (right and left deflection elements 36, [0075]; see annotated Fig. 12 showing one deflection element 36) located at sides ([0075]) and towards a posterior extremity (Annotated Fig. 12, [0062]; deflection element extends towards posterior extremity); attachment pins or lugs 08 located at sides and towards a posterior extremity (see annotated Fig. 12 above which shows a pin at a posterior extremity of said mandibular dentition engagement; fastening element 08 is a fixing pin 16, [0067]; occlusal splint arrangement 33 of Fig. 12 corresponds to occlusal splint arrangement 10 of Fig. 1 which has fastening elements 08 on both sides); and a single maxillary dentition engagement unit (annotated Fig. 12; fastening element 08 is a fixing pin 16, [0067], [0064]; occlusal splint arrangement 33 of Fig. 12 corresponds to occlusal splint arrangement 10 of Fig. 1 which has fastening elements 08).
Hofmann in a first embodiment of Fig. 12 does not disclose a single element 37 passing obliquely upwards in primary runs.
	Hofmann in a second embodiment of Figs. 1-5 discloses an analogous device forming a mandibular advancement splint 01 (occlusal splint arrangement 01, [0061]) for the alleviation of snoring and sleep apnoea ([0061]) comprising a pair of discrete, approximately arcuate dentition engagement units (see annotated Fig. 2 below), each having a flat face (annotated Fig. 2 below)

    PNG
    media_image2.png
    498
    717
    media_image2.png
    Greyscale


 in sliding abutment with a complementary flat face of the other ([0061], Fig. 1) and an opposed dentition engagement face adapted to positively engage, as appropriate, all or part of the maxillary or mandibular dentition ([0061], [0062]), the plane of abutment of said flat faces being arranged more or less normal to the sagittal plane (Fig. 1); and an elastic element 05, 15 passing obliquely upwards in primary runs (Annotated Fig. 2, [0062]; the free length section 15 of fixing band 05 allows a y-direction movement, [0065]) to be accommodated as a loop within a groove 13 or channel formed in and passing completely around the anterior surface of said maxillary dentition engagement unit ([0063]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the single elastic element of the device forming a mandibular advancement splint of Hofmann in a first embodiment of Fig. 12 passing upwards in primary runs to be accommodated as a loop within a groove, is passing obliquely upwards, as taught by Hofmann in a second embodiment of Figs. 1-5, in order to provide an improved device forming a mandibular advancement splint that allows for a movement of the two dentition engagement units that is in the y-direction (Hofmann, [0065]).
Hofmann as combined discloses the invention as described above.
Hofmann as combined does not disclose the attachment pins or lugs located at sides and towards a posterior extremity are located at sides and towards a posterior extremity of said maxillary dentition engagement unit, anteriorly of said rollers by at least a maximum distance of mandibular displacement to be generated and shorter lengths of said elastic element passing in secondary runs from said deflection elements to be detachably fixed to the attachment pins.
Kownacki teaches an analogous device (mandibular advancement splint) having an analogous pair of arcuate dentition engagement units 22, 32 (first and second mouthpiece elements 22, 24, [0018]-[0019], Fig. 1) and an analogous elastic element 48 (elastic bands 48, [0040]) and analogous pins or lugs 42 (protrusions 42, see annotated Fig. 2, [0017]) and analogous deflection elements (46, see annotated Fig. 2, [0017]),

    PNG
    media_image3.png
    501
    674
    media_image3.png
    Greyscale


shorter lengths of said elastic element passing in secondary runs (see annotated Fig. 2) from said analogous deflection element to be detachably fixed to analogous attachment pins located on the sides of said maxillary or mandibular dentition engagement units anteriorly of said pins or lugs (annotated Fig. 2, [0017]) by at least the maximum distance of mandibular displacement to be generated ([0007]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that attachment pins or lugs located at sides and towards a posterior extremity of said mandibular dentition engagement unit of the device forming a mandibular advancement splint of Hofmann, are positioned at sides and towards a posterior extremity of said maxillary dentition engagement unit and anteriorly of said rollers by at least a maximum distance of mandibular displacement to be generated and  form shorter lengths of said elastic element passing in secondary runs from said deflection elements to be detachably fixed to the attachment pins, as taught by Kownacki in order to provide an improved device forming a mandibular advancement splint that that simultaneously provides a forward bias on the user’s mandible and a closing force drawing the dentition engagement units towards each other (Kownacki, [0020]) to that effectively deal with problems of snoring and sleep apnea (Kownacki, [0004]).
Hofmann as combined in view of Kownacki discloses the invention as described above.
Hofmann as combined in view of Kownacki does not disclose that the deflection elements are rollers.
Graham teaches an analogous intermaxillary force appliance ([0036])  device having an analogous elastic element 1 (flexible cable 1, [0038], see annotated Fig. 3 below), 

    PNG
    media_image4.png
    419
    623
    media_image4.png
    Greyscale

an analogous attachment pin (hook seen in Fig. 3 to which cable 1 [elastic element] attaches, [0010], [0040]) and an analogous deflection element 14 (v-grooved pulley 14, [0038], annotated Fig. 2) that is a roller (the pulley swivels, [0008], thus rolls; [0041]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the deflection element of the device forming a mandibular advancement splint of Hofmann as combined in view of Kownacki is a roller, as taught by Graham in order to provide an improved mandibular advancement splint that accommodate different elastic element directions due to different points of attachment in the opposite jaw end movement of the lower jaw (Graham, [0008]).
	Hofmann as combined in view of Kownacki and in further view of Graham discloses the invention as described above and further discloses said device configured to cause anterior displacement of a mandible from a normal position of a temporomandibular joint (Kowanacki, [0017]).
Hofmann as combined in view of Kownacki and in further view of Graham does not disclose said device configured to cause anterior displacement of a mandible from a normal position of the temporomandibular joint in a range of 5 to 10 millimetres.
Frantz teaches an analogous device (mandibular advancement splint) having an analogous pair of arcuate dentition engagement units 11, 12 (upper base 11 and lower base 12, Fig. 1, col. 3, lines 29 -42) and an analogous elastic element B (elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3, Fig. 4) and an analogous attachment pins or lugs 13, 14  (retention hooks 13, 14 having buttons, col. 3, line 58 – col. 4, line 6); lug is defined as something [such as a handle] that projects like an ear, merriamwebster.com; button of the retention hook of Frantz projects like an ear), lengths of said elastic element passing from analogous attachment pins or lug (Figs.1 and 2) to be detachably (col. 2, lines 11-17) fixed to analogous attachment pins or lugs (col. 3, lines 52-57) located on the sides of said maxillary or mandibular dentition engagement units (col. 3, line 58 – col. 4, line 6), said device causing anterior displacement of a mandible from a normal position of a temporomandibular joint in the range 5 to 10 millimetres (col.7, line 64 – col. 8, line 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device (mandibular advancement splint) of the combination of Hofmann as combined in view and Kownacki and Graham causes anterior displacement of a mandible from a normal position of  temporomandibular joint in the range of 5 to 10 millimetres, as taught by Frantz, in order to provide an improved device that provides a displacement range that is helpful in alleviating sleep apnea for many users and yet retains comfort (Frantz, col. 1, lines 59-61; col.7, line 64 – col. 8, line 3).  
Regarding claim 3, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses wherein said groove or channel formed in and passing completely around the anterior surface of the maxillary dentition engagement unit has a central zone of slightly narrower width than a width or cross-sectional diameter of said elastic element in its relaxed state, such that said elastic element is retained within said groove or channel after being urged through said narrower zone (Hofmann, [0019]; the whole groove is described as constricted thus it follows that a central zone is also constricted).
Regarding claim 4, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses wherein pairs of said attachment pins or lugs are located on the sides of said maxillary dentition engagement unit adjacent the regionC266.0001US1 -26- of a second bicuspid to first molar (see Kownacki annotated Fig. 2 above with regard to claim 1 rejection), a separation between said pairs of attachment pins of lugs and said rollers/analogous deflection elements (see annotated Fig. 2 above), measured parallel to the sagittal plane (annotated Kownacki Fig. 2), being not less than the maximum distance of mandibular displacement desired (it follows that the maximum distance of mandibular placement desired varies per user and thus the limitation is met depending upon the user), such that said secondary runs of said elastic element are more or less normal to said plane of abutment at a point of maximum mandibular displacement (annotated Kownacki Fig. 2 above).
Regarding claim 7, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further disclose wherein said rollers are configured to minimise impedance of longitudinal displacement and/or extension or contraction of said elastic element by minimising sliding or rolling friction of said elastic element thereon (rollers are disclosed as claimed and are therefore capable of this intended use; Graham, [0008]), said rollers being configured to releasably secure or retain said elastic element thereto (Graham, [0008], [0041]).
Regarding claim 8, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein the single said elastic element 05 (Hofmann, [0062]) has an installed length (the length of elastic element 05 has an installed length) selected to minimise diminution of contractive force with mandibular advancement (single elastic element as claimed is disclosed as described and is capable of this intended use). 
Regarding claim 11, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses wherein said primary runs of said elastic element simultaneously act to urge said dentition engagement units into abutment while urging said mandibular dentition engagement unit towards anterior displacement (Hofmann, [0008]-[0009], Fig. 1); said shorter, secondary runs passing between said mandibular and maxillary dentition engagement units, being more steeply angled (Kownacki, Fig. 2, outer portion of band at 42 more steeply angled than band at 44), simultaneously act to urge said dentition engagement units more firmly into abutment while also urging said mandibular dentition engagement unit towards anterior displacement (Kownacki, [0007]).
Regarding claim 12, Hofmann/Kownacki/Frantz discloses the invention as described above and further discloses wherein suitable channels (grooves in the maxillary and mandibular miniplast splints [dentition engagement units], Hofmann [0018]) are provided in exterior surfaces of said maxillary and mandibular dentition engagement units to accommodate or substantially accommodate said runs of said elastic element (Hofmann, [0018]), said channels being widened to accommodate other than elongational displacement of said elastic element or elements during said mandibular advancement (Hofmann, [0028]; capable of intended use).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Graham (US 2004/0081937) in view of Frantz (US 6109265) and in further view of Hsu (2018/0078401).
Regarding claim 13, Hofmann as combined, in view of Kowacki, in view of Graham and in further view of Frantz discloses the invention as described above.
Hofmann/Kownacki/Graham/Frantz does not disclose the exterior surfaces of said dentition engagement units are locally cut away to facilitate grasping of said elastic element with fingers.
Hsu teaches an analogous splint 200 (cervical collar 200) having an analogous exterior surface 500 (strap tab) and an analogous elastic element 516 (strap 516) locally cut away to facilitate grasping of said analogous elastic element with fingers (recess 506 for improved gripping of the strap tab, [0139]; disclosed structure capable of intended use of facilitating grasping of said strap [analogous elastic element], strap tab and strap are connected).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to exterior surfaces of the mandibular advancement splint of the combination of Hofmann/Kownacki/ Graham/Frantz, locally cut away exterior surfaces to facilitate grasping , as taught by Hsu, in order to provide an improved device which is easier to grip.  
Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Graham (US 2004/0081937) in view of Frantz (US 6109265), and in further  view of Magness (2018/0200102).
Regarding claim 14, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses additional elastic elements (end sections of fixing band 37 on either side of device, Fig. 12).
Hofmann/Kownacki/Graham/Frantz as combined above does not disclose additional elastic elements made from a plurality of elastic materials, each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force; and wherein said additional elastic elements are made with varying widths and/or thicknesses along lengths thereof in order to provide variable levels of elastic force in accordance with said user-configurable urging force; and wherein said additional elastic  elements are made with a plurality of materials of varying hardness along lengths thereof, harder parts of said elastic elements being adapted to operatively engage and/or abut roller of a said dentition engagement unit; and wherein said additional elastic elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs to enable variation of said user-configurable urging force.
 Frantz teaches additional elastic elements 23, 23’ (end portions of elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3;  Fig. 4;)  are made from a plurality of elastic materials  each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force (Col. 4, lines 7-23; different sections have different thickness/elastic moduli and thus are a plurality of elastic materials); and wherein said additional elastic elements are made with varying widths and/or thicknesses along lengths thereof (col. 4, lines 7-36) in order to provide variable levels of elastic force in accordance with said user-configurable urging force (col. 4, lines 7-36);  and wherein said additional elastic elements are made with a plurality of materials of varying hardness along lengths thereof (col. 4, lines 24-36), harder parts of said elastic elements (end portions of elastic band B) being adapted to operatively engage and/or abut roller (col. 4, lines 24-36; capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the additional elastic elements of the single elastic element of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz are made from a plurality of elastic materials, each having different elastic moduli and/or elastic limits in order to provide various levels of force and/or elasticity in accordance with said user-configurable urging force; and wherein said additional elastic elements are made with varying widths and/or thicknesses along lengths thereof in order to provide variable levels of elastic force in accordance with said user-configurable urging force, and wherein said additional elements are made with a plurality of materials of varying hardness along lengths thereof, harder parts of said elastic elements (end portions of elastic band B) being adapted to operatively engage and/or abut roller, as taught by Frantz, in order to provide an improved mandibular advancement splint that resists stress in the end portions (Frantz, col. 4, lines 7-23).
Hofmann/Kownacki/Graham/Frantz discloses the invention as described above.
Hofmann/Kownacki/Graham/Frantz does not disclose said additional elastic elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs to enable variation of said user-configurable urging force.
Magness teaches an analogous device (mandibular advancement splint) 10 (appliance 10) with analogous dentition engagement units 12, 16 (upper and lower portions) having analogous attachment pins or lugs (base 20 and feature 22 and analogous additional elastic elements wherein analogous additional elastic elements are made with varying widths and/or thicknesses along lengths thereof in order to provide variable levels of elastic force in accordance with said user-configurable urging force (capable of this intended use) and are made with a plurality of engagement apertures 66 ([0147) along end zones thereof (see annotated Fig. 33 below)

    PNG
    media_image5.png
    207
    396
    media_image5.png
    Greyscale

to facilitate their selective engagement with said attachment pins or lugs ([0147],[0148]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the additional elastic elements of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz/such that said additional elastic elements are made with a plurality of engagement apertures along end zones thereof to facilitate their selective engagement with said attachment pins or lugs, as taught by Magness, in order to provide an improved mandibular advancement device that provides for biasing (Magness, [0147]).
Regarding claim 23 Hofmann as combined in view of Kownacki in view of Graham and in further view of Frantz discloses the invention as described above and further discloses said elastic element is replaceable (Hofmann, [0014]).
Hofmann as combined in view of Kownacki, in view of Graham and in further view of Frantz does not disclose wherein said elastic element is replaceable with elastic ligatures of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements joined directly together or joined by short straight elements, a degree of elasticity being determined by a length of said straight elements, said annular elements at each end being conveniently engaged with said attachment pins or lugs.
Magness teaches an analogous device (mandibular advancement splint) 10 (appliance 10) with analogous dentition engagement units 12, 16 (upper and lower portions) having analogous attachment pins or lugs (base 20 and feature 22) wherein said elastic element is elastic ligatures 64 (engagement mechanism) of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements 66 (series of apertures 66. [0109][0103], see annotated Fig. 33 below) 

    PNG
    media_image6.png
    207
    396
    media_image6.png
    Greyscale

joined directly together or joined by short straight elements (see annotated Fig. 33), a degree of elasticity being determined by a length of said straight elements (length of said straight elements a factor in the degree of elasticity), said annular elements at each end being conveniently engaged with said attachment pins or lugs (engagement mechanism 64 may include a post a hook or the like, [0146], [0147]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic element of the mandibular advancement splint of Hofmann/Kownacki/Graham/Frantz that are replaceable are replaceable with elastic ligatures of the type employed in orthodontic applications, said ligatures being made from an elastomer and comprising a sequence of small, annular elements joined directly together or joined by short straight elements, a degree of elasticity being determined by a length of said straight elements, said annular elements at each end being conveniently engaged with said attachment pins or lugs, as taught by Magness, in order to provide an improved mandibular advancement splint that in order to provide an improved mandibular advancement device that provides for biasing (Magness, [0147]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (US 2004/0177853) in view of Graham (US 2004/0081937 in view of Frantz (US 6109265)  and in further view of Farrell (US 2015/0225150).
Regarding claim 18, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above.  
Hofmann/Kownacki/Graham/Frantz does not disclose wherein suitable fittings are swaged to the ends of said elastic element, said end fittings easily connectable to said attachment pins or lugs.
Frantz teaches analogous elastic element B (elastic band B, col. 3 lines 52-57, col. 7, line 64 – col. 8, line 3;  Fig. 4; two elements B used in device) comprising suitable fittings on ends (fittings defined as anything provided as equipment, parts, supplies, etc, dictionary.com; Frantz teaches preferably ends are thicker than the shaft portion for a given band; col. 4, lines 7-23;  the thicker ends are parts), said end fittings being easily connectable to said attachment pins or lugs (Frantz teaches preferably ends are thicker than the shaft portion for a given band, in this way the end portions may best resist the additional stresses caused by interconnecting the retention hooks; Col. 4, lines 7-23).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz such that it has suitable fittings, said end fittings being easily connectable to said attachment pins or lugs, as taught by Frantz, in order to provide an improved mandibular advancement splint that resist stresses on the ends, (Frantz, col. 4, lines 7-23) .
Hofmann as combined in view of Kownacki, in view of Graham and in further view of Frantz discloses the invention as described above.
Hofmann/Kownacki/Graham/Frantz does not disclose suitable fittings are swaged to the ends of said elastic element or elements.
Farrell teaches an analogous elastic element which may be swaged (swage is defined as swage is defined as “to bend or shape by or as if by using a swage”, ahdictionary.com; the elastic element is made by die-cut which is as if by using a swage, [0025].)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elastic element having suitable fittings, of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz, such that the fittings are swaged to the ends, as taught by Farrell, in order to provide an improved mandibular advancement splint that is made by a suitable technique (Farrell, [0025])
Claims 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (US 2004/0177853) in view of Graham (US 2004/0081937) in view of Frantz (US 6109265)  and in further view of Thornton (US 5755219).
Regarding claim 20, Hofmann as combined in view of Kownacki, in view of Graham and in further view of Frantz discloses the invention as described above.
Hofmann as combined in view of Kownacki in view of Graham and in further view of an Frantz does not disclose said attachment pins or lugs to which ends of said elastic element are fixed and said rollers over which said elastic element or elements pass are substantially accommodated within recesses formed in the side surfaces of said dentition engagement units, said attachment pins or lugs and rollers being shortened such that their head parts protrude only slightly above the exterior surface of said maxillary dentition engagement units so as to minimise irritation of the buccal surfaces of a user.
Thornton teaches an analogous mandibular advancement splint 10 (device for improved breathing, Fig. 1) having analogous dentition units 12 and 14 (upper and lower arches 12 and 14), an analogous elastic member 24 (tensile member 24), analogous attachment pin or lugs  and analogous rollers (adjustment element 46 which in one embodiment is a cap screw, col. 5, lines 44-57) , over which elastic member 24 passes (Fig. 2b) and said analogous pins or lugs and analogous rollers accommodated within recesses formed in the side surfaces of said dentition engagement units (hole in the outward surface of upper arch 12 [analogous dentition unit] , col. 5, lines 2-8; Fig. 1, Fig. 2a), said analogous attachment pins or lugs and rollers being shortened such that their head parts protrude above the exterior surface of said maxillary dentition engagement units (col. 5, lines 9-57; Figs. 1, 2a, 2b) so as to minimise irritation of the buccal surfaces of a user (disclosed structure capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that said attachment pins or lugs to which ends of the elastic element are fixed and said rollers over which said elastic element pass are substantially accommodated within recesses formed in the side surfaces of said dentition engagement units of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz and that said attachment pins or lugs and said rollers being shortened such that their head parts protrude above the exterior surface of said maxillary dentition engagement units so as to minimize irritation of the buccal surfaces of a user, as taught by Thornton, in order to provide an improved mandibular advancement splint that provides an adjustable mechanism by which to adjustably position the mandibular dentition unit (Thornton, col. 5, lines 58-64).
Regarding claim 33, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses wherein said attachment pins take the form of headed pins in said dentition engagement units (Hofmann, Fig. 4, [0030]).
	Hofmann/Kownacki/Graham/Frantz does not disclose the headed pins which have threaded shanks of which are screwably engaged with threaded bores in said dentition engagement units; or which have tapered shanks which are frictionally engaged with complementary tapered recesses in said dentition engagement units; or which have shanks with locally thickened parts which are pushed through sprung elements within bores in said dentition engagement units; or which have shanks with sprung elements which are pushed through constricted parts of bores in said dentition engagement units; or which have shanks provided with transverse projections which engage complementary shaped recesses in bores in said dentition engagement units in a bayonet-and-socket arrangement; said pins being installed in said dentition engagement unit either manually or by use of a suitable tool.
	Thornton teaches an analogous device (mandibular advancement splint) 10 (device for improved breathing, Fig. 1) having an analogous elastic element 24 (tensile member 24, col. 3, line 43 – line 59) and analogous headed pins 46 (adjustment element 46) in an analogous dentition engagement unit 12 (upper arch 12), the threaded shanks of which are screwably engaged with threaded bores (housing 44 is threaded and inserted in hole of upper arch 12, col. 4, line 63 – col. 5, line 26) in said dentition engagement unit (Fig. 1); 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the attachment pins of the dentition units of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz have threaded shanks screwably engaged with threaded bores in said dentition engagement units, as taught by Thornton, in order to provide an improved mandibular advancement splint that that provides an adjustable mechanism by which to adjustably position the mandibular dentition unit (Thornton, col. 5, lines 58-64)
Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270), in view of Kownacki  (2004/0177853), in view of Graham (US 2004/0081937) in view of Frantz (US 6109265) and in further view of Thornton (2017/0056235).
Regarding claim 24, Hofmann/Kownacki/Graham/Frantz discloses the invention as described above and further discloses a single-piece shield 19 (cover element 19) which encloses and is in close contact with said maxillary andC266.0001US1 -30- mandibular dentition engagement units, covering said elastic element and said attachment pins or lugs and said rollers and presenting a smooth (Hofmann, [0069]), comfortable surface to buccal surfaces of a user (Hofmann, [0069]).
Hofmann/Kownacki/Graham/Frantz does not disclose the cover element is made from, a thin, stiffy elastic polymer.  
Thornton teaches an analogous mandibular advancement splint having analogous dentition units, analogous elastic element 130 (coupler 130), analogous attachment pin or lugs (ridge 110) and an analogous single piece shield 200 (shield 200) in close contact with said maxillary andC266.0001US1 -30- mandibular dentition engagement units (Fig. 2D), covering said analogous elastic element or elements and said attachment pins or lugs and said pins, lugs or rollers ([0007],[0045]-[0056]) wherein the cover element is made from, a thin, stiffly elastic polymer (silicone rubber, [0046], [0047]; it is flexible [0047], thin, Fig. 2; as see in Fig. 2 it has some degree of stiffness).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the single-piece shield of the mandibular advancement splint of the combination of Hofmann, Kownacki, Graham and Frantz is made from a thin, stiffly elastic polymer, as taught by Thornton, in order to provide an improved mandibular advancement splint that allows the dentition units to move when the shield is coupled (Thornton, [0047]).
Regarding claim 27 Hofmann/Kownacki/Frantz/Graham/Thornton disclose the invention as described above and further discloses wherein said shield is made convex (see annotated Thornton, Fig. 2A)

    PNG
    media_image7.png
    485
    519
    media_image7.png
    Greyscale

 such that only its upper and lower edges (upper edge includes upper half of device and lower edge includes lower half of device) contact said dentition engagement units (only upper and lower halves contact dentition engagement units, Thornton, [0054]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270), in view of Kownacki  (2004/0177853), in view of Graham (US 2004/0081937) in view of Frantz (US 6109265), in view of Thornton (2017/0056235) and in further view of Berghash (US 3247844).
Regarding claim 25, Hofmann/Kownacki/Graham/Frantz/Thornton discloses the invention as described above and further discloses a band 205 [see annotated Fig. 2D below, Fig. 2C]

    PNG
    media_image8.png
    454
    642
    media_image8.png
    Greyscale

of said shield passes completely around an anterior surface of said mandibular dentition engagement unit (annotated Fig. 2, Thornton, [0045]), flaps passing to either side of said maxillary dentition engagement unit (annotated Thornton, Fig. 2), said flaps against the anterior surfaces of said unit during mandibular advancement (during mandibular advancement flaps are against the anterior surfaces of said unit, Thornton, Fig. 2D), said shield sliding forwardly on said maxillary dentition unit (Thornton, [0049], [0050]) with said flaps remaining in contact with the anterior surfaces of said maxillary dentition engagement unit (it follows that during mandibular advancement flaps remain in contact with the anterior surfaces of said maxillary dentition engagement unit as they are coupled (Thornton, [0050]).
Hofmann/Kownacki/Graham/Frantz/Thornton as combined above does not disclose said flaps being elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement. 
Berghash teaches an analogous shield passing around analogous maxillary dentition engagement unit (upper teeth, col. 1, lines 16-27) having analogous flaps 3 (legs 3; col. 2, lines 7-31) said flaps being elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement (col. 3, lines 9-16). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flaps of the shield of the mandibular advancement splint of the combination of Hofmann, Kownacki, Frantz, Graham and Thornton, are elastically stressed so as to be continuously urged against the anterior surfaces of said unit during mandibular advancement, as taught by Berghash, in order to provide an improved mandibular advancement splint that aids in the retention of the shield in the mouth (Berghash, col. 3, lines 9-16).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853), in view of Graham (US 2004/0081937),  in view of Frantz (US 6109265), in view of Thornton (US 2017/0056235), in further view of Oda (US 2009/0004619) and in even further view of Hofmann II (US 2018/0168845).
Regarding claim 26, Hofmann/Kownacki/Graham/Frantz/Thornton discloses the invention as described above and further discloses wherein said shield is secured to said mandibular dentition engagement unit by small parts to form tabs (Thornton [0056]) that engage complementary recesses 215 formed in lower exterior surfaces (Thornton [0056]).
	Hofmann/Kownacki/Graham/Frantz/Thornton does not disclose small parts of its lower [shield] edges being extended and turned inwardly through 90 degrees to form tabs that engage complementary recesses formed in lower exterior surfaces of said mandibular dentition engagement unit.
	Oda teaches an analogous device for the mouth (Fig. 22) comprising an analogous shield 652 (alignment device 652) having a lower edge (Fig. 22) and an analogous mandibular dentition engagement unit 10 (bracket 10) and an analogous small part 666 (tab 666) of  its lower edge (Fig. 22) to form a tab that engages complementary recess 144 (tool receptacle 144 of bracket 10, [0129]  formed in the lower exterior surface (Fig. 22).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the small parts securing said mandibular dentition engagement to said shield of the mandibular advancement device of the combination of Hofmann, Kownacki, Graham, Frantz, Thornton, are small parts of said shield and that the recesses which the small parts complementarily engage are recesses formed in lower exterior surfaces of said mandibular dentition engagement unit of the device of Hofmann/Kownacki/Graham/Frantz/Thornton as taught by Oda, in order to provide an improved mandibular advancement splint that provides a coupling between the shield and the splint (Oda, [0129].
Hofmann/Kownacki/Frantz/Thornton/Oda disclose the invention as described above.  
Hofmann/Kownacki/Frantz/Thornton/Oda fail to disclose does not disclose small parts of its lower edges being extended and turned inwardly through 90 degrees to form tabs.
Hofmann II teaches an analogous mandibular advancement splint 01 (occlusal splint arrangement, Fig. 1) having an analogous shield 12, analogous mandibular dentition engagement unit 22,  and analogous tabs 15 (top part of centering pins 15) an analogous lower edge, small parts of its lower edges being extended and turned inwardly through 90 degrees to form tabs  (see annotated Fig. 1 below, [0072]-[0074]); lower part of pin [tab] is turned 90 degrees)

    PNG
    media_image9.png
    324
    597
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the lower edges of the shield of the mandibular advancement splint of the combination of Hofman/Kownacki/Frantz/Thornton/Oda to be provided with small parts being extended and turned inwardly through 90 degrees to form tabs, as taught by Hofmann II, in order to provide an improved mandibular advancement device that provides for a more centered pin connection (Hofmann II, [0074]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270), in view of Kownacki  (2004/0177853),  in view of Graham (US 2004/0081937) in view of Frantz (US 6109265),  in view of Hofmann II (US 2018/0168845) and in further view of Thornton (US 2010/0218773).
Regarding claim 28, Hofmann as combined in view of Kownacki , in view of Graham and in further view of Frantz discloses the invention as described above and further discloses rounded ends or head parts to minimize irritation of  buccal surfaces of a user (Hofmann, Fig. 4 shows rounded sides of head, capable of intended use).
Hofmann as combined in view of Kownacki,, in view of Graham and in further view of Frantz fails to disclose said attachment pins are securely fixed to said dentition engagement units by embedding of inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees; said attachment pins or lugs being made from a suitable metal alloy material, having inner, end parts embedded in said dentition engagement units.
Hofmann II teaches an analogous mandibular advancement splint 01 (occlusal splint arrangement, Fig. 1) having an analogous dentition unit 12 and an analogous attachment pins 15 (centering pins 15) said attachment pins are securely fixed to said dentition engagement units by embedding of inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees (see annotated Fig. 1 below, [0072]-[0074]); lower part of pin is turned 90 degrees; inner, end parts embedded in said dentition engagement units (see annotated Fig. 1)

    PNG
    media_image10.png
    322
    597
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment pins of the mandibular advancement splint of the combination of Hofmann as combined in view of Kownacki, Graham and Frantz by embedding of inner ends of their shanks, said inner ends having been upset or turned through approximately 90 degrees, as taught by Hofmann II, in order to provide an improved mandibular advancement device that provides for a more centered pin connection (Hofmann II, [0074]).
Hofmann/Kownacki/Graham/Frantz/Hofmann II discloses the invention as described above.
Hofmann/Kownacki/Frantz/Hofmann II fails to disclose said attachment pins or lugs being made from a suitable metal alloy material, having inner, end parts embedded in said dentition engagement units.
Thornton teaches an analogous mandibular advancement device (Fig. 1) with an analogous attachment pin 126 (fasteners 126 may include pins; fasteners a part of coupler 120, [0057], [0066]) said attachment pins or lugs being made from a suitable metal alloy material (coupler 120 components including pins are metal, stainless steel [alloy], [0066], [0057]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the attachment pins or lugs of the mandibular advancement splint of Hofmann/Kownacki/Graham/Frantz/Hofmann II are made from a suitable metal alloy material, as taught by Thornton, in order to provide an improved mandibular advancement splint that are formed from suitable material (Thornton II, [0066]).  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Graham (US 2004/0081937) in view of Frantz (US 6109265) in view of Fusilier (US 2010/0154802) and in further view of Chung (KR 101080463B1, English translation previously provided).
Regarding claim 29, Hofmann as combined in view of Kownacki, in view of Graham and in further view of Frantz disclose the invention as described above and further disclose shanks of pins (Frantz, Fig. 4).
Hofmann as combined in view of Kownacki in view of Graham and in further view of Frantz does not disclose said rollers for directionally deflecting said elastic element is rotationally supported on shanks of pins having inner ends of their shanks embedded in said mandibular engagement unit, said rollers being made in the form of simple cylinders or in concave (necked) form, said rollers acting to provide free movement of said elastic element over said pins.
Fuselier teaches an analogous mandibular advancement splint comprising an analogous dentition unit 110 (upper appliance) an analogous pin 118b (screw 118B, Fig. 8) having an inner end embedded in said mandibular engagement unit (Fig. 8, [0044]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that shanks of pins of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz have the inner ends of their shanks embedded in said mandibular engagement unit, as taught by Fuselier, in order to provide an improved mandibular enhancement device that allows adjustment of the pins as needed (Fuselier, [0044]).  
Hofmann as combined in view of Kownacki, in view of Graham, in view of  Frantz and in further view of Fusilier discloses the invention as described above. 
Hofmann as combined in view of Kownacki, in view of Graham, in view of Frantz and in further view of Fusilier does not disclose rollers for directionally deflecting said elastic element or elements is rotationally supported on the shanks of pins, said rollers acting to provide free movement of said elastic element or elements over said pins.
Chung teaches an analogous mandibular positioning splint (Fig. 8a)  having an analogous dentition unit 2, and analogous elastic element 9, and an analogous pins 13 fixed to the dentition unit, and rollers 4 for directionally deflecting said elastic element or elements rotationally supported on the shanks of pins (Fig. 8, English translation description, page 3), said rollers acting to provide free movement of said elastic element or elements over said pins (a guide roller 4 is inserted into one side of the fixing pin 13 so that friction can be minimized by extension; stretching means 9 is hooked on the groove of the guide roller, see English translation description, page 3, lines 11-21).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pin of the mandibular advancement splint of the combination of Hofmann/Kownacki/Graham/Frantz/Fusilier to include rollers for directionally deflecting said elastic element or elements rotationally supported on the shanks of pins, said rollers acting to provide free movement of said elastic element or elements over said pins, as taught by Chung, in order to provide an improved device that minimizes friction (Chung, English translation, page 3, lines 11-21).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Graham (US 2004/0081937) in view of Frantz (US 6109265), in view of Bailey (US 2007/0283967), in view of Gillette (US 2018/0055682) and in further view of Remmers (US 20150007830).
Regarding claim 30, Hofmann as combined in view of Kownacki, in view of Graham and  in further view of Frantz discloses the invention as described above.
Hofmann/Kownacki/Graham/Frantz does not disclose wherein said attachment pins or lugs and said rollers are securely fixed to a separate mounting strip made from a suitable polymer material, said mounting strip being bonded to said maxillary and/or mandibular dentition engagement units in appropriate positions; a shallow channel being provided in exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip, the exterior surfaces of said mounting strip being made smooth and rounded to minimise irritation of the buccal surfaces of a user.
Bailey teaches an analogous mandibular advancement splint 10 (oral appliance 10) having analogous dentition units 18, 22 (shell 18, 22) and analogous attachment pins, lugs and analogous 38 (engagement device 38, hooks [0043]) said analogous pins or lugs and said analogous rollers are securely fixed to a separate mounting strip 64 (mounting base 64); each hook is bonded to the sides of shells and hooks include mounting base, [0048])  made from a suitable polymer material (bonding by auto polymerization, [0048]), said mounting strip being bonded to said maxillary and/or mandibular dentition engagement units in appropriate positions ([0048]), exterior surfaces of said mounting strip being made smooth (Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that said attachment pins or lugs and rollers of the mandibular advancement splint of the combination of Hofmman/Kownacki/Graham/Frantz are securably fixed to a separate mounting strip made from a suitable polymer material, said mounting strip being bonded to said maxillary and/or mandibular dentition engagement units in appropriate positions, exterior surfaces of said mounting strip being made smooth, as taught by Bailey, in order to provide an improved mandibular advancement splint that provides more secure bonding to the dentition units (Bailey, [0048]).
Hofmann as combined in view of Kownacki, Graham, Frantz and Bailey discloses the invention as described above.
Hofmann as combined in view of Kownacki, Graham, Frantz and Bailey does not disclose a shallow channel being provided in exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip, the exterior surfaces of said mounting strip being made rounded to minimise irritation of the buccal surfaces of a user.
Gillette teaches an analogous oral appliance 10 with analogous pins or lugs 18 and an analogous mounting strip (base of peg 18) being made rounded ([0016], Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the mounting strip of the mandibular engagement splint of Hofmann/Kownacki/Graham/Frantz/Bailey, to be rounded as taught by Gillete, in order provide an improved mandibular advancement splint that allows a rubber band to be secured (Gilette, [0017]).  
Hofmann as combined in view of Kownacki, Graham, Frantz and Bailey and Gillette discloses the invention as described above.  
Hofmann as combined in view of Kownacki, Graham, Frantz, Bailey and Gillete does not disclose a shallow channel being provided in exterior surfaces of said maxillary or mandibular dentition engagement units to locate and partially accommodate said mounting strip.
Remmers discloses an analogous mandibular advancement splint (Fig. 4) having analogous dentition engagement units 102, 104 (Fig.2) and an analogous mounting strip 414 and a shallow channel being provided in exterior surfaces of said maxillary or mandibular dentition engagement units (see annotated Fig. 4 below)

    PNG
    media_image11.png
    424
    587
    media_image11.png
    Greyscale


 to locate and partially accommodate said mounting strip (channel capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the maxillary or mandibular dentition engagement units of the mandibular advancement splint of Hofmann/Kownacki/Graham/Frantz/Bailey/Gillette, a shallow channel to locate and partially accommodate said mounting strip as taught by Remmers, in order to provide an improved mandibular advancement splint which provides a mechanism of connection of the mounting strip (Remmers, [0127]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2020/0129270) in view of Kownacki  (2004/0177853) in view of Graham (US 2004/0081937)  in view of Frantz (US 6109265) in  view of Fareid (US 2017/0151086) and in further view of Gaskell (US 2006/0196512).
	Regarding claim 32, Hofmann as combined in view of Kownacki, in view of Graham, and in further view of Frantz discloses the invention as provided above.
Hofmann/Kownacki/Graham/Frantz does not disclose wherein said attachment pins or lugs are replaceable by hooks, said hooks having a point turned inwardly to a  degree and an elongated and flattened external surface, both features being designed to minimise irritation of the buccal surfaces of a user.
Fareid teaches an analogous mandibular advancement splint (Fig. 3) with analogous attachment pin or lugs (ball and socket joint at hinge points 370, 360) wherein said attachment pins or lugs are replaceable by hooks ([0027]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to replace the attachment pins or lugs of the mandibular advancement splint of the combination of Hofmann/Kowacki/Graham/Frantz with hooks, as taught by Fareid, in order to provide an improved mandibular advancement splint that provide the user with more flexibility and control over the vertical distance of the jaw (Fareid [0027]).
Hofmann/Kownacki/Graham/Frantz/Fareid disclose the invention as described above.
Hofmann/Kownacki/Graham/Frantz and Fareid fail to disclose said hooks having a point turned inwardly to a degree and an elongated and flattened external surface, both features being designed to minimise irritation of buccal surfaces of a user.
Gaskell teaches an analogous mandibular advancement splint (Fig. 2) having an analogous hook 36 ([0042]) having a point turned inwardly to a degree (see annotated Fig. 3b below) and an elongated and flattened external surface (see annotated Fig. 3b), 

    PNG
    media_image12.png
    393
    550
    media_image12.png
    Greyscale
both features being designed to minimise irritation of buccal surfaces of a user (disclosed structure capable of this intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the hooks of the mandibular dentition splint of the combination of Hofmann/Kownacki/Graham/Frantz/Fareid have a point turned inwardly to a degree and an elongated and flattened external surface, both features being designed to minimise irritation of  buccal surfaces of a user, as taught by Gaskell, in order to provide an improved mandibular advancement splint that can engage a lower surface (Gaskell, [0045]-[0047]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786